DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 includes the limitation “at least one, or one or two edges”. The term “or one” is redundant and should be removed.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17-20, 24-25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 30-31 the limitation “the elongated shaft is connected to the first and/or second locking member”. It is unclear how the elongated shaft could be connected to both the first and second locking member. There is no embodiment which shows a shaft connected to both the first and second locking member and a single shaft connected to both would seemingly render the lock inoperable. Clarification is requested.
Claim 8 includes the phrase “a frame” but claim 1 previously defines frames. It is unclear if the term is introducing a new frame or referencing the original frames.
Claim 8 includes the limitation “the bed end” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 includes the limitations “the second and third end support edges” and “the second end support edge”. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 includes the limitation “the end panels” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 includes the limitation “the wheel” but depends from claim 9 which includes the limitation “one or more …wheels”. It is unclear if claim 12 is limiting the “one or more” to only one or if it is referencing a single wheel of the one or more wheels. Clarification is requested.
Claim 13 includes the limitation “the wheel” but depends from claim 9 which includes the limitation “one or more …wheels”. It is unclear if claim 13 is limiting the “one or more” to only one or if it is referencing a single wheel of the one or more wheels. Clarification is requested.
Claim 17 includes the limitation “a movable extra support is arranged under the table part” but claim 1 previously describes a first and second table part. Clarification is requested.
Claim 18 includes the limitation “the second end support edge” and “the second table part edge”. There is insufficient antecedent basis for these limitations in the claim.
Claim 19 includes the limitation “the second end panel edge”. There is insufficient antecedent basis for these limitations in the claim.
Claim 19 is worded in the form of a method claim but the preamble indicates an apparatus. The examiner suggests including “configured to” language when including functional language. 
Claim 24 includes the limitation “the hinge structure”. There is insufficient antecedent basis for these limitations in the claim.
All of the claims depend from claim 1 and are therefore are rejected under 35 U.S.C. 112(b) accordingly.
The Examiner requests review of all of the claims and suggests using consistent terms and clear language throughout. 
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 20, 24, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieske (DE 3,419,204) in view of Barbrake (US 939,379).
Regarding Claim 1: Pieske discloses a convertible furniture (see Figs. 1 and 2 of Pieske), comprising - a first furniture part (first half 1 of the bed/table of Pieske) comprising a first frame (see Fig. 1 of Pieske showing portions 1 and 2 as frames) with a first and a second end support (see annotated copy of Fig. 1 of Pieske) and thereto supported a first bed (see annotated copy of Fig. 1 of Pieske) and a first table part (8 of Pieske); - a second furniture part (second half 2 of Pieske) comprising a second frame (11 b) with a first and a second end support (see annotated copy of Fig. 1 of Pieske) and thereto supported a second bed (see annotated copy of Fig. 1 of Pieske) and a second table part (9 of Pieske); - pivoting means (5 and 6 of Pieske) between the first furniture part and the second furniture part (see Figs. 1 and 2 of Pieske) arranged to guide their movement between at least a table position, where the first and second table parts are arranged horizontally (see Fig. 2 of Pieske), thereby forming a horizontal table surface (11 as shown in Fig. 2 of Pieske), and the beds are unusable (see the bed being closed and inaccessible in Fig. 2 of Pieske); and a bed position (see Fig. 1 of Pieske), where the beds are usable (see at least the abstract of Pieske which discusses the “box-like holders (1,2) for mattress and bed linen”), and the table parts are not usable (the table parts are not useable as a table in Fig. 1 of Pieske); - a table lock (see Fig. 2 of Pieske which appears to show a lock or latch) arranged to secure the first and second furniture parts in the table position (see Fig. 2 of Pieske) […] whereby the table parts comprise at least mainly parallel first edges (see annotated copy of Fig. 2 of Pieske) which are in the table position against each other at the middle of the table surface (see annotated copy of Fig. 2 of Pieske) and in bed position are arranged as upper edges of the sides of the beds (see Fig. 1 of Pieske); and second edges (8a, 8b) which are in the table position arranged as outer edges of the table surface (4), and in bed position are arranged as lower edges of the sides of the beds (see Fig. 1 of Pieske).

    PNG
    media_image1.png
    840
    748
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    681
    773
    media_image2.png
    Greyscale

Pieske does not disclose comprising a first locking member on the first furniture part and a second locking member on the second furniture part, and adapted to be moved with an actuator between a locked position, where the locking members are interlocked with each other, thereby securing the furniture parts in the table position and an open position, where the locking members are not interlocked with each other, thereby allowing movement of the furniture parts towards the bed position; whereby the actuator is an elongated shaft, which shaft is: - connected to the table lock; - supported on the first or the second furniture part; 30 - adapted to be moved in the direction of the plane of the first or second table part; …wherein a first end of the elongated shaft is connected to the first and/or second locking member and shaft is arranged to extend from there past the first or second bed and towards the second edge of the table part, whereby in table position the second end of the elongated shaft is arranged to be manually engaged by a user situated by the second edge.  
However, Barbrake teaches first and second table parts (see 5a and 5 of Barbrake – Fig. 1) wherein the table parts comprise at least mainly parallel first edges (see the abutting edges of 5a and 5 in Fig. 1 of Barbrake) which are in the table position against each other at the middle of the table surface (see Fig. 1 of Barbrake) a first locking member (post 6 of Barbrake – Figs. 1 and 3) on the first furniture part (on part 5a of Barbrake) and a second locking member (L shaped hook 8 of Barbrake – Figs. 1-3) on the second furniture part (attached to part 5 of Barbrake – Fig. 1), and adapted to be moved with an actuator (handle bar 20 and corresponding connecting elements of Barbrake -- Figs. 1-3) between a locked position (as shown by phantom lines in Fig. 3 of Barbrake), where the locking members (6 and 8 of Barbrake) are interlocked with each other, thereby securing the furniture parts in the table position (see Fig. 1 and the phantom lines of Fig. 3 of Barbrake) and an open position (see the solid lines of Fig. 3 of Barbrake), where the locking members are not interlocked with each other (see the solid lines of Fig. 3 of Barbrake showing elements 6 and 8 being disconnected), thereby allowing movement of the furniture parts (see Fig. 3 showing the portions 5 and 5a separated; see also Page 1, lines 52-59 of Barbrake) towards [a different position]; whereby the actuator is an elongated shaft (see handle bar 20 being an elongated shaft), which shaft is: - connected to the table lock (see Figs. 1-3 of Barbrake); - supported on the first or the second furniture part (see Figs. 1-3 of Barbrake); - adapted to be moved in the direction of the plane of the first or second table part (see the movements of the handle bar 20 in Fig. 3 and the planar arrangement of the handle bar in Fig. 1 relative to the table parts 5 and 5a of Barbrake); …wherein a first end (see end portion of 20 comprising pivot 18 of Barbrake) of the elongated shaft is connected to the first and/or second locking member (see the first end of the handle bar 20 coupling to the hook 8 via the intervening elements shown in Fig. 3 of Barbrake) and shaft is arranged to extend from there […] towards a second edge of the table part (see Fig. 1 of Barbrake showing the handle bar 20 extending almost entirely to the outer most edge of the table part 5), whereby in table position the second end (handle 21 of Barbrake) of the elongated shaft is arranged to be manually engaged by a user situated by the second edge (see Fig. 1 of Barbrake and page 1, lines 91-95 which teaches “and the handle bar 20 is formed on or attached to the lever and is extended to bring the handle 21 in a convenient and accessible position underneath one end edge of the table top”).  
One having ordinary skill in the art before the effective filing date would have found it obvious to incorporate a lock as taught by Barbrake into the table parts of Pieske for the purpose of “connecting and drawing and locking together the separable parts” with a lock which “after connecting the separable parts, will draw and hold them together by a direct pull and without any material sliding of one engaging element on the other; also, in which the locking device is applied directly to one of the engaging elements; and, furthermore, in which the movement of the handle of a somewhat elongated operating lever, in manipulating the lock, is reduced to a minimum” (page 1, lines 8-23 of Barbrake).
It is noted that Barbrake does not explicitly disclose that the actuator extends past the first or second bed. However, since Barbrake’s handle extends almost entirely to the outer edge of the table, it is obvious and necessary that when installed in Pieske’s invention that the handle would extend past the first or second bed; otherwise the handle would be inaccessible to an operator.
Regarding Claim 2: Pieske in view of Barbrake make obvious the convertible furniture according to claim 1, wherein in the table position: the upper surfaces of the first and second table parts are arranged substantially flush with each other (see Fig. 2 of Pieske), thereby forming the horizontal table surface (table surface 11 of Pieske); and the first and second beds are arranged mainly vertical and unusable under the table parts (see the bed portions 1 and 2 being unusable as a bed in Fig. 2 of Pieske); whereas in the bed position: the first and second beds are arranged horizontal and usable (see Fig. 1 of Pieske); and the first and second table parts are arranged as vertical sides of the beds (see Fig. 1 of Pieske). 
Regarding Claim 3: Pieske in view of Barbrake make obvious the convertible furniture according to claim 1, wherein the first and second locking members are situated at the first edges of the table parts (see Fig. 3 of Barbrake showing the locking members situated at first edges of the table parts 5 and 5a) so that in the table position they are against each other at the middle of the table (see at least Figs. 1 and 3 of Barbrake) and in bed position they are arranged on top edges of the sides of the beds (see at least Figs. 1 and 2 of Pieske and note that the inner edges of the table in Fig. 2 open to become the top edges of the sides of the beds in Fig. 1; applying the lock of Barbrake to Pieske as applied in the rejection of claim 1 above, would result in the locking members being located at the top edges of the sides of the beds when transformed to the position of Fig. 1 of Pieske).  
Regarding Claim 4: Pieske in view of Barbrake make obvious the convertible furniture (1) according to claim 1, wherein the elongated shaft is or comprises a lever (see pivot 18 of Barbrake shown in at least Figs. 2 and 3 and note the rotation occurring in Fig. 3) adapted to be turned in the direction of the plane of the table surface around a pivot point (see the phantom and solid lines showing the movement of handle bar 20 of Barbrake in Fig. 3) 
Regarding Claim 5: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein the elongated shaft is supported on an inner surface of the first or second table parts (see Fig. 1 of Barbrake showing the elongated shaft supported on an inner surface of the table part 5). One having ordinary skill in the art before the effective filing date would have found it obvious to utilize a hollow table top arrangement as taught by Barbrake in Pieske’s invention for receiving the lock.
Regarding Claim 6: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein the elongated shaft is arranged and movable between a table part and a bed of a furniture part (taught by the combination of Pieske and Barbrake in the rejection of claim 1 above). 
Regarding Claim 7: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein each table part is arranged perpendicularly to its end supports, whereby each end support functions in table position as a vertical support against a floor and in bed position as a vertical bed end (compare Figs. 1 and 2 and note that the vertical support in the table configurations contacts the floor via portion 7 and wheels 12 of Pieske). 
Regarding Claim 8: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 7, wherein each end support of a frame comprises a first end support edge which is arranged in table position mainly vertical and situated towards the other frame (see annotated copy of Figs. 1 and 2 of Pieske below); in bed position as a mainly horizontal upper edge of the bed end; a second end support edge which is arranged in table position mainly vertical and situated away from the other frame; in bed position as a mainly horizontal lower edge of the bed end (see annotated copy of Figs. 1 and 2 of Pieske below); a third end support edge which is arranged in table position as a mainly horizontal lower edge of the vertical support against a floor (see Fig. 2 of Pieske and compare with annotated copy of Fig. 1 which shows the third and fourth edges); in bed position mainly vertical and situated towards the other frame (see annotated copy of Fig. 1 of Pieske); a fourth end support edge, which is arranged in table position as a mainly horizontal upper edge of the vertical support, supporting the table part on top of it (see Fig. 2 of Pieske and compare with annotated copy of Fig. 1 which shows the third and fourth edges); in bed position as mainly vertical and situated away from the other frame (see annotated copy of Fig. 1 of Pieske). 
Note: The third end support edges are being considered “supported against a floor” as being supported via portions 7 and/or 12 of Pieske on a floor, or alternatively a floor can be considered portion 7. Applicant’s invention is supported against a floor via wheels as shown in the Figures. 

    PNG
    media_image3.png
    636
    743
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    756
    media_image4.png
    Greyscale

Regarding Claim 9: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein one or more partly hidden wheels attached to the end supports, a part of the wheels protruding over at least one, or one or two edges of the end support in order to ease movement of the furniture against a floor beneath it (see wheels 12 coupled to the end supports via member 7 of Pieske).  
Regarding Claim 10: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 9, wherein the one or more wheels are arranged at the corner where the second and third end support edges meet; and/or to protrude only over the second end support edge (see Fig. 1 of Pieske and the rejection of claim 10 under 35 U.S.C. 112(b) above).  
Regarding Claim 11: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 9, wherein the one or more wheels are arranged mostly or partly inside the end panels (see member 7 which in view of the rejection under 35 U.S.C. 112(b), the Examiner considers to be an end panel).  
Regarding Claim 12: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 9, wherein the wheel is arranged as the point of contact between the furniture and a floor at any given stage of the movement between bed and table positions (see at least Figs. 1 and 2 of Pieske and see the wheels 12 always in contact with the floor). 
Regarding Claim 13: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 9, wherein the wheel is attached to a support plate (see bottom member which directly attaches to wheels of Pieske) which is attached to the end support of the furniture part (see Figs. 1 and 2 of Pieske) whereby the support plate supports the wheel and the pivoting means (see Figs. 1 and 2 of Pieske). 
Regarding Claim 20: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein in bed position, every part or every moving part of the pivoting means (5 and 5 of Pieske) is arranged under upper edges of the end supports (see annotated copy of Fig. 1 of Pieske below); and/or in table position, every part or every moving part of the pivoting means is arranged over lower edges of the end supports (see Fig. 2 of Pieske and note that the lower edges are covered by portion 7 in Fig. 2 which indicates the edges being under the pivoting means in this arrangement). 

    PNG
    media_image5.png
    695
    778
    media_image5.png
    Greyscale

Regarding Claim 24: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein the pivot point of the hinge structure is arranged outside the end supports of the furniture parts (see Fig. 2 of Pieske showing the connection of pivots 5 and 6).  
Regarding Claim 31: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, wherein the method comprising moving a first and a second furniture part between at least a bed position and a table position (see Figs. 1-2 of Pieske), each furniture part comprising two end supports and thereto supported a bed and a table part (see Figs. 1-2 of Pieske); - guiding said moving with pivoting means between the first furniture part and the second furniture part (see Figs. 1-2 of Pieske); wherein in bed position, keeping every part or every movable part of the pivoting means under upper edges of the end supports (see Fig. 1 of Pieske); and/or - in table position, keeping every part or every moving part of the pivoting means over lower edges of the end supports (see Fig. 2 of Pieske).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieske (DE 3,419,204) in view of Barbrake (US 939,379) further in view of Kiss (US Patent No. 201,795).
Regarding Claim 17: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1, but do not teach wherein a movable extra support is arranged under the table part and fixed to the table part and/or to the end support, whereby at least a part of the extra support is movable onto an end support edge or onto a table part edge, so that in the bed position the second end of the extra support, situated on the edge , is arranged to engage the floor.  
However, Kiss teaches a movable extra support (other foot E of Kiss – Fig. 3) is arranged under the table part and fixed to the table part and/or to the end support (see Figs. 1-4 of Kiss), whereby at least a part of the extra support is movable onto an end support edge or onto a table part edge, so that in the bed position the second end of the extra support, situated on the edge , is arranged to engage the floor (compare the position of E in Figs. 1 and 3 of Pieske).  
One having ordinary skill in the art before the effective filing date would have found it obvious to add an extra support to Pieske’s invention for the predictable results of increasing support at the end supports of Pieske’s invention).
Regarding Claim 18: Pieske in view of Barbrake and Kiss make obvious the convertible furniture  according to claim 17, wherein the at least a part of the extra support is movable onto the second end support edge (see the horizontal bottom edge of Pieske which would be modified to include a support leg as taught by Kiss) or onto the second table part edge.
Regarding Claim 19: Pieske in view of Barbrake and Kiss make obvious the convertible furniture  according to claim 18, wherein when preparing to move the furniture into bed position, an outer end of the extra support is turned around a vertical axis to be engaged with the second end panel edge (unshown but if added to provide extra support to the edge shown in annotated copy of Fig. 1 of Pieske below, it is clear that the axis of rotation would be vertical in the table position of Fig. 2 of Pieske).  

    PNG
    media_image6.png
    798
    769
    media_image6.png
    Greyscale

 
Claim(s) 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieske (DE 3,419,204) in view of Barbrake (US 939,379) further in view of An (US Patent Application Publication No. 2017/0119166).
Regarding Claim 25: Pieske in view of Barbrake make obvious the convertible furniture  according to claim 1. Pieske further teaches wherein the pivoting means comprises [one] hinge arm on [a side] of the furniture, each arm attached turnably on the first and the second furniture parts, whereby fastening points of the hinge arms are located symmetrically on the furniture parts (see pivot points 5 and 6 coupling plate 7 to first and second portions 1,2 of Pieske). It is not explicitly taught based only on the figures that there is a second plate 7 on the opposing end of the furniture member of Pieske but without some sort of similar member on the opposing end, there would inherently be stability issues with the furniture member changing from a bed to a table. Pieske also does not explicitly disclose a second hinge arm on both sides of the furniture. 
However, An teaches a folding furniture member (foldable mattress support 20 of An) comprising a pivoting means (hinge portion 24 of An) comprising two hinge arms (see front and back plates of An on each side of the central hinge portion on which the legs connect) on both sides of the furniture (see Fig. 4 of An), each arm attached turnably on the first and the second furniture parts (see the pivoting in at least Fig. 7 of An), wherein fastening points of the hinge arms are located symmetrically on the furniture parts (see Fig. 4 of An which shows pivot points being symmetrical on the furniture parts). 
One having ordinary skill in the art before the effective filing date would have found it obvious to add an inner hinge arm or bracket to Pieske one each end as taught by An, for the predictable results of adding additional pivoting support for increased longevity of the furniture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 0218678 to Koskul, US Patent No 0060339 to Burr, US Patent Application Publication No. 2006/0230530 to Avishay, and DE 2952702 to Danin were all cited to further show the state of the art regarding convertible beds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673            

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                            
12/16/2022